Title: To Thomas Jefferson from Mathias Kin, 24 December 1805
From: Kin, Mathias
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Decr 24. 1805.
                  
                  Having understood that your well known love of science has induced [my] intention to the publication of a Work embracing some [part] of the History Natural and Botanical of this [exte]nsive country I am emboldened to make it known to you, that in the course of several years travel thro’ various parts of the United States for botanical purposes I have been enabled to form a collection of the O[ak] Species far exceeding I humbly apprehend that of any other who has made objects of this sort his study. This collection comprizes sixty varieties exceeding that of Mr Michaux (with whom I have the honor of being personally acquainted & with whom it was my happiness to travel for some time in the Eastern World) by twenty species, all arranged in the Linnœan order and in a beautiful state of preservation, the result of much pains and considerable expence, and collected within the limits of the United States, between Massachusetts and Florida.
                  This collection permit me, Sir, to offer to your notice which if thought worthy of your patronage shall be accompanied with accurate descriptions, places of their growth, their uses particularly as Dyes &c &c Specimens of each variety I have it in my power to forward immediately, the plants in thriving order in the ensuing spring.
                  At the same time [grant] me leave to say, Sir, that travelling as I do at my own individual expence in the pursuit of a favorite [science], and having a few years since on my return homeward from Asia been bereft by cruizers at sea of my large and valuable collection the labour of years [and all] I possessed, and being thus amazingly cramped in my pursuits, such remuneration as good sense and liberality should deem adequate would be received of you as a mark of special favor
                  Should the offer now made be agreeable to your views and inclination, have the goodness Sir, to address to me, to the care of Stephen Girard Esq Merchant here. 
                  I am Sir with profound respect Your most humble servant
                  
                     Mathias King 
                     
                  
               